Citation Nr: 0014535	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for mitral valve prolapse 
and hypertension, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1977 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota that granted service connection for mitral valve 
prolapse with hypertension and assigned a 10 percent 
evaluation from April 2, 1997, the date the veteran filed her 
claim. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The rating criteria in effect from January 12, 1998, are 
more favorable to the veteran. 

3.  From April 2, 1997 to January 12, 1998 the veteran's 
mitral valve prolapse with hypertension was manifested by 
continuous need for medication, but diastolic pressure 
predominantly 110 or more with definite symptoms, or a 
diastolic murmur with characteristic EKG manifestations, or 
definitely enlarged heart were not demonstrated.  

4.  From January 12, 1998, the veteran's mitral valve 
prolapse with hypertension has not required medication and 
diastolic pressure of predominantly 110 or more, or systolic 
pressure predominantly 160 or more, or diastolic murmur with 
characteristic EKG manifestations, or definitely enlarged 
heart, or workload greater than 5 METs (metabolic 
equivalent), but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, are not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
mitral valve prolapse with hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 7000, 7101 (prior to January 12, 1998); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.104, Diagnostic Codes 
7000, 7101 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist her in developing facts 
pertinent to that claim.  The veteran has been afforded a VA 
examination.  The veteran failed to report for a subsequently 
scheduled examination.  A supplemental statement of the case 
was issued on February 24, 2000.  On March 16, 2000 the 
veteran requested an extension of the 60-day period indicated 
in the cover letter with the February 2000 supplemental 
statement of the case because she was still waiting on 
appointments with private physicians.  The appeal was not 
certified to the Board until approximately two weeks after 
the expiration of the 60-day period following the February 
2000 supplemental statement of the case.  The record does not 
indicate that the appellant made any further contact or 
provided any additional information during this time.  The 
Board is satisfied that all available relevant evidence that 
can be obtained has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of 

daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

During the pendency of the veteran's appeal the rating 
criteria for evaluating cardiovascular disorders were 
changed, effective January 12, 1998.  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).  However, the new rating criteria do not 
have retroactive application prior to January 12, 1998.  
38 U.S.C.A. § 5110(g) (West 1991).  Therefore, in this case, 
the Board has evaluated the veteran's service-connected 
mitral valve prolapse with hypertension under the old 
criteria both prior to and from January 12, 1998, and under 
the new criteria as well from January 12, 1998, and concluded 
that while evaluation under either criteria results in the 
same evaluation being assigned, the new criteria are 
generally more favorable to the veteran.

Further, since this is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.  

Prior to January 12, 1998, Diagnostic Code 7000 of the Rating 
Schedule provided that for rheumatic heart disease with 
identifiable valvular lesion, slight, if any dyspnea, the 
heart not enlarged; following established active rheumatic 
heart disease, a 10 percent evaluation would be assigned.  
From the termination of an established service episode of 
rheumatic fever, or subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for three 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart, a 30 percent 
evaluation would be assigned.  From January 12, 1998, 
Diagnostic Code 7000 provides that a 10 percent evaluation 
will be assigned for valvular heart disease where a workload 
of greater than 7 METs but not greater than 10 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication is required.  A 30 percent evaluation 
will be assigned where a workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, echocardiogram, or X-ray.  
One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2) (1999).

Prior to January 12, 1998, Diagnostic Code 7101 provided that 
a 10 percent evaluation would be assigned for hypertensive 
vascular disease where diastolic pressure was predominantly 
100 or more.  A 20 percent evaluation would be assigned where 
diastolic pressure was predominantly 110 or more with 
definite symptoms.  Note 2 to Diagnostic Code 7101 prior to 
January 12, 1998, provided that when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent would be assigned.  

From January 12, 1998, Diagnostic Code 7101 of the Rating 
Schedule provides that a 10 percent evaluation will be 
assigned where diastolic pressure is predominantly 100 or 
more or systolic pressure is predominantly 160 or more or 
will be assigned as a minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  A 
20 percent evaluation will be assigned where diastolic 
pressure is predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  

The report of a January 1998 VA cardiovascular examination 
reflects that the veteran complained of substernal, sharp, 
fleeting chest pains.  Blood pressure was reported from three 
separate readings and indicates that diastolic, for each 
reading, was 80 and systolic was 144, 144, and 146.  The 
assessment was atypical chest pain, probably noncardiac and 
hypertension was not identified.  A stress test as required 
under Bruce protocol was requested and a repeat 
echocardiogram was also obtained.  The echocardiogram was 
normal with no evidence of mitral valve prolapse and the 
Bruce exercise test was normal.  The examination report notes 
that the veteran was treated with various medications during 
service, but she stopped these medications on leaving 
service.  

The 10 percent evaluation that has been assigned was granted 
under Diagnostic Code 7101 on the basis that the veteran was 
required to take continuous medication for control of her 
cardiovascular disability.  With consideration that she was 
prescribed medication during her active service and her 
October 1997 notice of disagreement, which could be 
interpreted as indicating that the appellant was then taking 
medication, the Board concludes that the evidence is in 
equipoise with respect to whether or not the appellant's 
mitral valve prolapse with hypertension more nearly 
approximated the criteria for a 10 percent evaluation under 
Diagnostic Code 7101 for the period from April 2, 1997 to 
January 12, 1998.  In resolving all doubt in the veteran's 
behalf, a 10 percent evaluation under Diagnostic Code 7101, 
in effect prior to January 12, 1998, may be granted.  There 
is no competent medical evidence during the time from 
April 2, 1997, to January 12, 1998, which would indicate that 
the veteran had diastolic blood pressure of 110 or more with 
definite symptoms or that she had any dyspnea or an 
identifiable valvular lesion during that time frame.  
Further, there is no competent medical evidence indicating 
that she had a diastolic murmur with EKG manifestations or an 
enlarged heart during that time frame.  While the veteran may 
describe symptoms she is not qualified, as a lay person, to 
establish an etiology for any symptoms with any specific 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the absence of any competent medical evidence 
that would support an evaluation greater than the 10 percent 
assigned, a preponderance of the evidence is against an 
evaluation greater than the 10 percent assigned for the 
period from April 2, 1997 to January 12, 1998, under 
Diagnostic Code 7101 in effect prior to January 12, 1998, or 
under Diagnostic Code 7000 in effect prior to January 12, 
1998.

From January 12, 1998 the competent medical evidence consists 
of the January 12, 1998 report of VA cardiovascular 
examination.  The report of this examination indicates that 
the veteran's chest pain is probably noncardiac and 
hypertension is not identified.  The echocardiogram indicates 
no evidence for mitral valve prolapse and the veteran had a 
normal Bruce exercise test.  Further, the report reflects 
that the veteran was not taking any medication for her mitral 
valve prolapse with hypertension.  Therefore, in the absence 
of any competent medical evidence indicating that the 
veteran's service-connected disability at issue is 
symptomatic, an evaluation in excess of 10 percent for mitral 
valve prolapse with hypertension from January 12, 1998 is not 
warranted.  

Although the veteran does not currently meet the schedular 
criteria for a compensable evaluation for the disability at 
issue, and Fenderson affords the assignment of staged 
ratings, the provisions of 38 C.F.R. § 3.105(e) (1999) 
preclude the Board from retroactively reducing the assigned 
disability evaluation.


ORDER

Entitlement to an evaluation greater than 10 percent for 
mitral valve prolapse with hypertension is denied.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

